Citation Nr: 0712194	
Decision Date: 04/26/07    Archive Date: 05/08/07	

DOCKET NO.  04-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of compression fractures of the 12th thoracic 
vertebra and the 1st lumbar vertebra, with demonstrable 
deformity of vertebral bodies and loss of motion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Waco, Texas, that increased the disability rating 
for the veteran's back disability from 20 percent to 
30 percent disabling, effective April 30, 2003.  

No other issue is in appellate status at this time.  A review 
of the record reveals that by rating decision dated in July 
2005, service connection for bilateral hearing loss and for 
tinnitus was granted, with 10 percent disabling ratings 
assigned for each.  Service connection is also in effect for 
coccygodynia, rated as noncompensably disabling.  The 
combined disability rating for the veteran's service-
connected disabilities of 40 percent has been in effect since 
February 27, 2004.



FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's back disability is manifested by symptoms 
indicative of severe motion restriction, including forward 
flexion limited to 30 degrees.



CONCLUSION OF LAW

 The criteria for a disability evaluation of 40 percent, but 
not more, for a back disability have been met.  38 U.S.C.A. 
§§1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.40, 4.45, 
4.71a, general rating formula for renumbered Diagnostic Codes 
5235-5243, and formula for rating intervertebral disc 
syndrome based on incapacitating episodes (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist a 
claimant in a claim for VA benefits.  38 U.S.C.A. §§5100, 
5102-5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§3.102, 3.156(a), 3.159, 3.326(a) (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements apply to all elements of a claim.  Those 
elements are:  (1) Veteran's status; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

Considering the record in light of the duties imposed by the 
VCAA and its regulations, the Board finds that notification 
and development action necessary to fairly adjudicate the 
claimant's appeal has been accomplished.  While the veteran 
was not informed as to the manner in which a disability 
rating is assigned and an effective date for the award of 
benefits is made, this constitutes harmless error.  That will 
be accomplished on the return of the case to the RO for 
further action.  The Board finds the available medical 
evidence is more than sufficient for an adequate 
determination to be made at this time.

With regard to VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate this claim, the evidence 
includes reports of VA rating examinations in 2003, 2004, and 
2005.  Additionally, VA outpatient records have been obtained 
and associated with the claims folder.  The reports of the 
examinations with RO are comprehensive in nature and are more 
than adequate for the purposes of deciding the claim.  The 
Board finds that the medical evidence of record is sufficient 
to resolve the appeal and VA has no further duty to provide 
another examination or opinion.  38 U.S.C.A. §5103A (d); 38 
C.F.R. §3.159(c).

The Board also notes that the veteran had the opportunity to 
provide testimony on his own behalf at a hearing before a 
decision review officer at the Waco RO in February 2005.  A 
transcript of the proceedings is of record and has been 
reviewed.  Based on the foregoing, the Board finds there has 
been substantial compliance with all pertinent VA law and 
regulations, and moving forward with the claim at this time 
would not cause any prejudice to the veteran.


Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) (38 
C.F.R. Part 4 (2006).  The percentage of ratings from the 
Rating Schedule represent as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during military service and the residual conditions in civil 
occupations generally.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.

When a question arises as to which of two ratings apply under 
a particular code, the higher rating is assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating applies.  38 
C.F.R. §4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. §4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, 
when entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §4.2.

Historically, by rating decision stated in April 1969, 
service connection for residuals of compression fractures 
involving the 12th thoracic vertebra and the 1st lumbar 
vertebra, with demonstrable deformity of the vertebral bodies 
and slight limitation of motion was granted.  A 20 percent 
rating was assigned, effective November 23, 1968, the day 
following the veteran's discharge from active service.

Received in April 2003 was the veteran's claim for increased 
compensation benefits for his back disability.

The veteran was accorded a rating examination in June 2003 
and by rating decision dated in September 2003, the 
disability rating for the back disability was increased to 30 
percent, effective April 30, 2003, the date of receipt of the 
claim for increased benefits.

Effective September 26, 2003, the rating criteria for 
evaluating back disability were revised.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued all claims pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  A VA OPGCPREC 7-2003 (November 19, 2003); Kuzma v. 
Principi, 341 F. 3d 1327 (Fed. Cir. 2003).  The Board must 
consider the claim under the appropriate old regulations 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence after the 
effective date of the new regulations and consider whether a 
rating higher than the previous rating is warranted.

Prior to September 26, 2003, Diagnostic Code 5285 provided 
for a rating of 60 percent for residuals of a fracture of the 
vertebrae without cord involvement; abnormal mobility 
requiring a neck brace (jury mast).  A maximum rating of 
100 percent was authorized when the residuals were 
accompanied by cord involvement, leaving the individual 
bedridden, or requiring long leg braces.  In other cases, the 
disability was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.38 C.F.R. § 4.71a, Code 5285 
(2002).

Under Code 5286, a 60 percent rating was for assignment for 
ankylosis of the spine at a favorable angle.  38 C.F.R. 
§4.71a, Code 5286 (2006).

Under Code 5288, a 20 percent rating was for assignment when 
there was favorable ankylosis of the dorsal spine.  A 30 
percent rating was assigned when the ankylosis was 
unfavorable.  38 C.F.R. §4.71a, Code 5288.

Under Code 5289, a 40 percent rating was for assignment when 
there was ankylosis of the lumbar spine that was favorable.  
A 50 percent rating was for assignment when the ankylosis was 
unfavorable.  38 C.F.R. §4.71a, Code 5289.

Under Code 5291, a zero percent evaluation was for assignment 
when there was limitation of motion of the dorsal spine that 
was slight.  A maximum 10 percent rating was for assignment 
when the motion restriction was moderate or worse.  38 C.F.R. 
§4.71a, Code 5291.

Under Code 5292, a minimum 10 percent rating was for 
assignment when the motion restriction of the lumbar spine 
was slight.  The next higher rating of 20 percent was 
assigned when the motion restriction was moderate and the 
maximum rating of 40 percent was for assignment when the 
motion restriction was severe.  38 C.F.R. §4.71a, Code 5292.

Under Code 5293, a noncompensable rating was for assignment 
for intervertebral disc syndrome, postoperative, cured.  A 10 
percent rating was for assignment when the disc syndrome was 
mild in degree.  A 20 percent rating was for assignment when 
the syndrome was moderate, with recurring attacks.  The next 
higher rating of 40 percent was for assignment when the disc 
syndrome was severe, with recurring attacks, with 
intermittent relief.  The maximum rating of 60 percent was 
authorized when the disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and bouts of muscle spasms, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseases disc, with little intermittent relief.  38 
C.F.R. §4.71a, Code 5293.

In the alternative, Diagnostic Code 5295 provided for a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  The maximum rating of 
40 percent was authorized when the strain was severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. §4.71a, Code 5295.


Rating Criteria from September 26, 2003.

Effective September 26, 2003, the criteria for rating all 
disabilities of the spine were revised.  There is no 
indication that the revised criteria are intended to have a 
retroactive affect and the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective date of the new codes, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions, that being, September 26, 2003.  
See Wanner v. Principi, 17 Vet. App. 4 (2003); DeSouza v. 
Gober, 10 Vet. App. 461 (1997); see also VAOPGCPREC 3-200 
(2000) and 7-2003 (2003).

In this regard, the criteria subsequent to September 26, 
2003, are found in the general rating formula for diseases 
and injuries of the spine.  A 30 percent rating is assignable 
when there is forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  

A 40 percent evaluation is assigned when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
authorized for unfavorable ankylosis of the entire spine.  
These criteria are applied with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. §4.71a, Diagnostic Codes 5235-5243 
(2006).  

Note (1) provides that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately under an 
appropriate diagnostic code.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
function is 0 to 30 degrees and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral function and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for the calculation of the combined 
range of motion.

Additionally, the Board notes that the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks appellants than 4 weeks during the past 12 months.  
The next higher rating of 40 percent is assigned when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  The maximum rating is 60 percent is authorized when 
there are incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  

Note (1) provides that for purposes of evaluations under 
Diagnostic Code 5243 for intervertebral disc syndrome, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.

Factual Record and Analysis

The pertinent medical evidence of record includes the report 
of a VA spinal examination of the veteran in June 2003.  The 
veteran was taking about 600 mg of Ibuprofen every 6 hours.  
He walked unaided and was not using a back brace.  He denied 
any unsteadiness or falls.  He related that he had to rest 
after a day at work before he could perform any household 
chores.  Walking for exercise was limited to 1 mile or 
general walking or shopping expeditions for up to two hours.

On current examination there was marked strengthening of the 
lumbar lordotic curve.  There was no scoliosis.  Straight leg 
raising was negative bilaterally.  Forward flexion was to 50 
degrees and extension was to 0 degrees.  Right and left 
lateral flexion were to 20 degrees each.  The veteran was 
able to rotate the spine to the right 15 degrees and to the 
left 10 degrees.  Deep tendon reflexes were 2-plus 
bilaterally in the upper and lower extremities with strong 
equivocal plantar reflexes.  Heel and toe walking was 
performed without difficulty.

X-ray studies showed wedged bodies of the 12th thoracic 
vertebra through the 4th lumbar vertebra with diffuse 
demineralization and small spurs throughout.

The diagnosis was residuals of compression fracture of the 
12th thoracic vertebra through the 4th lumbar vertebra 
without any radiographic evidence of fracture in the sacrum 
or the coccyx.

The veteran was accorded another spinal examination by VA in 
July 2004.  It was noted that he was being seen in an 
outpatient clinic in Lubbock, Texas.  The veteran stated that 
his low back pain was getting more and more severe.  He was 
taking Motrin daily because of his aching and pain involving 
the back.  X-ray studies from June 2004 showed marked 
demineralization with wedged bodies of the T12, L1, and L2 
with degenerative spondylosis with narrowed discs at the 
second and third lumbar vertebral level.  No spurs were 
noted.

On examination the veteran was described as walking with a 
normal gait.  There was no tenderness to pressure of the 
lumbar area and there was no evidence of muscle spasm.  No 
deformities were noted and straight leg raising was negative.  
Deep tendon reflexes, knee jerk and ankle jerk were equal and 
symmetrical bilaterally.  Lumbar spine motion was 90 degrees 
of flexion, 30 degrees extension, 30 degrees right and left 
lateral flexion, and 30 degrees right and left rotation.  
These movements were all done without difficulty.  It was 
stated that the veteran could walk on his heels and toes 
without difficulty.

The following diagnoses were:  Compression fractures, T12 and 
L1, from a parachute injury with x-ray findings of wedged 
bodies of the T12, L1 and L2; degenerative spondylosis with 
narrowed disc at the L2-L3 space without spurs.

The veteran was accorded another spinal examination by VA for 
rating purposes in March 2005.  He stated that he would have 
back symptom flareups about once a week and he described them 
as moderate in degree.  Precipitating or aggravating factors 
included changes in the weather, over exertion, sitting or 
walking especially uphill.  What helped was taking his 
medication and rest.  He complained that over the past 1 1/2 
years there had been increasing right lower extremity 
weakness that increased on activity.  Fatigue was described 
as moderate in degree.  Decreased motion was also described 
as moderate in degree.  Stiffness of the lower spine was 
described as severe in degree.  Weakness of the left lower 
extremity was moderate and severe spasm of the left lower 
extremity was also noted.  It was stated that he had frequent 
pain of the low back and this was moderate in degree.  He 
described radiation down the left lower extremity.  He did 
not use any devices or aides.  He was able to walk more than 
one quarter of a mile, but not up to 1 mile.  It was noted 
that he had not been seen in the past 12 months for any disc 
problems.  No ankylosis of the thoracolumbar spine was 
indicated.  There was no objective evidence of muscle spasm 
on either side.  With the use of a goniometer, active flexion 
of the thoracolumbar spine was from 0 to 30 degrees.  Pain 
began at 0 degrees and ended at 30 degrees.  Extension was 
from 0 to 10 degrees.  Left lateral flexion was from 0 to 25 
degrees.  Pain began at 20 and ended at 25 degrees. Right 
lateral flexion was from 0 to 20 degrees.  Left and right 
lateral rotation were from 0 to 15 degrees each.

As for passive motion, flexion was from 0 to 80 degrees.  
Pain on flexion began at 30 degrees and ended at 80 degrees.  
Extension was from 0 to 20 degrees.  Left and right lateral 
flexion was from 0 to 30 degrees each.  Left and right 
lateral rotation was from 0 to 25 degrees each.  There was no 
additional motion restriction on repetitive use of the joint 
due to pain, fatigue, weakness or lack of endurance.  On 
motor examination the left side exhibited active motion 
against full resistance.  The right side showed active 
movement against some resistance.  Muscle tone was normal.

Magnetic resonance imaging of the low back showed minimal 
compression fracture of the superior endplates of the L1 and 
L2.  Conus was unremarkable.  No paraspinal abnormality was 
identified.  No significant canal, lateral recess or 
foraminal stenosis was indicative.  No disc herniation was 
identified.

A diagnosis was given of lumbar disc disease with neurologic 
involvement.  The impact of this problem on activities such 
as chores, shopping, recreation and traveling was described 
as moderate in degree.  The impact on exercise and sports was 
described as severe in degree.

As for feeding, bathing, dressing, grooming and using the 
toilet, it was stated that there was no functional 
impairment.

While there was no evidence of severe motion restriction of 
the spine, severe lumbosacral strain or intervertebral disc 
syndrome that would warrant the assignment of a higher 
disability rating before the 2005 examination, the veteran 
expressed various complaints about functional impairment, 
including pain.

At the time of the March 17, 2005 examination, forward 
flexion of the thoracolumbar spine was from 0 to 30 degrees.  
The revised general rating formula for diseases or injuries 
of the spine reflect that when forward flexion of the 
thoracolumbar spine is 30 degrees or less, a 40 percent 
rating is in order.    

There is no showing of ankylosis or incapacitating episodes, 
however, so as to warrant consideration of an even higher 
disability rating. The veteran has not been shown to have had 
any periods of doctor prescribed bed rest.  No appreciable or 
longitudinal deficits have been associated with the back 
disability to warrant a separate compensable disability 
rating under any diagnostic code.    


ORDER


A 40 percent evaluation, but not more,  for the veteran's low 
back disability is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


